 
 
I 
111th CONGRESS
1st Session
H. R. 441 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Rehberg introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To grant immunity from civil liability to any person who voluntarily notifies appropriate security personnel of suspicious activity believed to threaten transportation safety or security or takes reasonable action to mitigate such activity. 
 
 
1.Immunity for reporting suspicious behavior 
(a)In generalAny person who, in good faith, makes, or causes to be made, a voluntary disclosure of any suspicious transaction, activity, or occurrence indicating that an individual may be engaging, or preparing to engage, in an action described in section 3 to any employee or agent of the Department of Homeland Security, the Department of Transportation, or the Department of Justice, any Federal, State, or local law enforcement officer, any transportation security officer, or any employee or agent of a transportation system shall be immune from civil liability to any person for such disclosure under any Federal, State, or local law. 
(b)False disclosuresSubsection (a) shall not apply to any statement or disclosure that the person making the statement or disclosure knows to be false at the time it is made. 
2.Immunity for mitigation of threatsAny person in receipt of a report described in section 1 who takes reasonable action to mitigate a suspicious action described in section 3 shall be immune from civil liability to any person for such action under any Federal, State, or local law. 
3.Covered disclosuresThe actions described in this section are possible or attempted violations of law relating to— 
(1)a threat to a transportation system or the safety or security of its passengers; or 
(2)an act of terrorism (as defined in section 3077 of title 18, United States Code) that involves, or is directed against, a transportation system or its passengers. 
4.Attorney fees and costsAny person who is named as a defendant in a civil lawsuit for making a voluntary disclosure described in section 1 or for taking an action described in section 2, and is found to be immune from civil liability under this Act, shall be entitled to recover from the plaintiff all reasonable costs and attorney fees allowed by the court in which the lawsuit was decided. 
5.Effective dateThis Act shall take effect on November 20, 2006, and shall apply to all activities and claims occurring on or after such date. 
 
